DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 04/08/2021, with respect to the amended limitations in claims 1-4 have been fully considered and moot in view of new grounds of rejection by relying on the teachings of Kondo et al. (EP 1773067 A1) and Kato et al. (US 20040223548 A1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-18 of U.S. Patent No. US 8526499 B2 in view of Kato et al. (US 20040223548 A1). The instant application and the patent claim the same decoding apparatus and method for recovering a selected motion vector without a scaling and calculating a calculated motion vector by scaling the selected motion vector with temporal distances to recover a current block. Claims 1 and 2 of the instant application are covered by claims 15-18 of the patent, claims .
Kato teaches the selected motion vector being obtained using a motion vector of a neighboring block adjacent to a current block, the neighboring block being included in the current picture (A, B, and C of fig. 5; figs. 6-8,  the selected motion vector using the motion vectors MVxA, MVyA, MVxB, MVyB, MVxC, and MVyC of blocks A,B, and C,  [0109, 0110, and  0112]).
Taking the teachings of the Patent and Kato together as a whole, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the using the motion vector of the neighboring block of Kato into the selected motion vector of the Patent to reduce a processing time for the prediction of the motion vector.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of U.S. Patent No. US 10178383 B2 in view of Kato et al. (US 20040223548 A1). The instant application and the patent claim the same decoding apparatus and its method for recovering a selected motion vector without a scaling and calculating a calculated motion vector by scaling the selected motion vector with temporal distances to recover a current block.  Claim 1 of instant application is covered by claim 1 of the patent, claim 3 of the instant application is covered by claim 2 of the patent, and claims 2 and 4 are covered by claims 5 and 8 of the patent, respectively. However, the patent is silent about the selected motion vector being .
Kato teaches the selected motion vector being obtained using a motion vector of a neighboring block adjacent to a current block, the neighboring block being included in the current picture (A, B, and C of fig. 5; figs. 6-8,  the selected motion vector using the motion vectors MVxA, MVyA, MVxB, MVyB, MVxC, and MVyC of blocks A,B, and C,  [0109, 0110, and  0112]).
Taking the teachings of Patent and Kato together as a whole, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the using the motion vector of the neighboring block of Kato into the selected motion vector of the Patent to reduce a processing time for the prediction of the motion vector.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/202,882 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and co-pending applications claim the same image decoding method and apparatus for recovering a selected motion vector without a scaling and calculating a calculated motion vector by scaling the selected motion vector with temporal distances to generate a current block and claim 1 of the instant application is generic to all that is recited in claim 1 of the copending application. That is, claim 1 of the instant application is anticipated by claim 1 of the copending application (see the table below).
Copending Application 16/202,882
Application No. 16/203,022


a) receiving an encoded bit stream of a current picture to be decoded; 

(b) recovering a selected motion vector from the current picture to a first decoding reference picture by entropy decoding the encoded bit stream of the current picture, the first decoding reference picture being different from the current picture, the selected motion vector being obtained using a motion vector of a neighboring block adjacent to a current block, the neighboring block being included in the current picture; 

(c) calculating a calculated motion vector from the current picture to a second decoding reference picture by scaling the selected motion vector based on a first temporal distance between the current picture and the 

(d) generating a prediction block relating to the current block in the current picture, based on the calculated motion vector; 

(e) generating a residual block relating to the current block through a residual data decoding process based on the entropy decoded bit stream; and 

(f) recovering the current block based on the prediction block and the residual block (It is noted that the residual block must be generated by performing inverse-quantization for entropy decoded transform coefficients in the decoding process), 

wherein the selected motion vector is recovered without performing scaling based on either or both of the first temporal distance and the second temporal distance, 

wherein the calculated motion vector is calculated dependently on the selected motion vector, and the current block is recovered by adding the prediction block and the residual block.
 
2. (Previously Presented) The image decoding method according to claim 1, wherein scaling the selected motion vector comprises multiplying the selected motion vector by the second temporal distance.

3. (Currently Amended) An image decoding apparatus comprising: 



recover a selected motion vector from the current picture to a first decoding reference picture based on the entropy decoded bit stream of the current picture, the first decoding reference picture being different from the current picture, the selected motion vector being obtained using a motion vector of a neighboring block adjacent to a current block, the neighboring block being included in the current picture, 

calculate a calculated motion vector from the current picture to a second decoding reference picture by scaling the selected motion vector based on a first temporal distance between the current picture and the first decoding reference picture and a second temporal distance between the current picture and the 

generate a residual block relating to the current block through a residual data decoding process based on the entropy decoded bit stream, and 

recover the current block based on the prediction block and the residual block(It is noted that the residual block must be generated by performing inverse-quantization for entropy decoded transform coefficients in the decoding process), 



wherein the calculated motion vector is calculated dependently on the selected motion vector, and the current block is recovered by adding the prediction block and the residual block..

4. (Original) The image decoding apparatus according to claim 3, wherein scaling the selected motion vector comprises multiplying the selected motion vector by the second temporal distance.


(a) receiving an encoded bit stream of a current picture to be decoded; 

(b) recovering a selected motion vector from the current picture to a first decoding reference picture by entropy decoding the encoded bit stream of the current picture, the first decoding reference picture being different from the current picture, the selected motion vector being obtained using a motion vector of a neighboring block adjacent to a current block, the neighboring block being included in the current picture; 

(c) calculating a calculated motion vector from the current picture to a second decoding reference picture by scaling the selected motion vector based on a first temporal distance between the current picture and the 

(d) generating a prediction block relating to the current block in the current picture, based on the calculated motion vector; 

(e) generating a residual block relating to the current block through a residual data decoding process based on the entropy decoded bit stream; and 

(f) recovering the current block based on the prediction block and the residual block, wherein the residual block is generated by performing inverse-quantization and inverse- 

wherein the selected motion vector is recovered without performing scaling based on either or both of the first temporal distance and the second temporal distance, 

wherein the calculated motion vector is calculated dependently on the selected motion vector, and the current block is recovered by adding the prediction block and the residual block.

2. (Previously Presented) The image decoding method according to claim 1, wherein scaling the selected motion vector comprises multiplying the selected motion vector by the second temporal distance.

3. (Currently Amended) An image decoding apparatus comprising: 



recover a selected motion vector from the current picture to a first decoding reference picture based on the entropy decoded bit stream of the current picture, the first decoding reference picture being different from the current picture, the selected motion vector being obtained using a motion vector of a neighboring block adjacent to a current block, the neighboring block being included in the current picture, 

calculate a calculated motion vector from the current picture to a second decoding reference picture by scaling the selected motion vector based on a first temporal distance between the current picture and the first decoding reference picture and a second temporal distance between the current picture and the 

generate a residual block relating to the current block through a residual data decoding process based on the entropy decoded bit stream, and 

recover the current block based on the prediction block and the residual block, wherein the residual data decoding unit performs inverse-quantization and inverse- transformation for entropy decoded transform coefficients to generate the residual block, 



wherein the calculated motion vector is calculated dependently on the selected motion vector, and the current block is recovered by adding the prediction block and the residual block.

4. (Original) The image decoding apparatus according to claim 3, wherein scaling the selected motion vector comprises multiplying the selected motion vector by the second temporal distance.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/202,968. Although the claims at issue are not identical, they are not patentably distinct from each other because the 
Copending Application 16/202,968
Application No. 16/203,022
1. (Currently Amended) An image decoding method with a decoding apparatus, the image decoding method comprising: 

(a) receiving an encoded bit stream of a current picture to be decoded; 

(b) recovering a selected motion vector from the current picture to a first decoding reference picture by entropy decoding the encoded bit stream of the current picture, the first decoding reference picture being different from the current picture, the selected motion vector being obtained using a motion vector of a neighboring block adjacent to a 

(c) calculating a calculated motion vector from the current picture to a second decoding reference picture by scaling the selected motion vector based on a first temporal distance between the current picture and the first decoding reference picture and a second temporal distance between the current picture and the second decoding reference picture, the calculated motion vector being used for inter prediction of -the current block belonging to the current picture, the second decoding reference picture being different from the first decoding reference picture;

 (d) generating a prediction block relating to the current block in the current picture, based on the calculated motion vector; 

(e) generating a residual block relating to the current block through a residual data 

(f) recovering the current block based on the prediction block and the residual block, wherein the residual block is generated by performing inverse-quantization for entropy decoded transform coefficients, 


wherein the selected motion vector is recovered without performing scaling based on either or both of the first temporal distance and the second temporal distance, 

wherein the calculated motion vector is calculated dependently on the selected motion vector, and the current block is recovered by adding the prediction block and the residual block.

2. (Previously Presented) The image decoding method according to claim 1, wherein scaling 

3. (Currently Amended) An image decoding apparatus comprising: 

one or more processors configured to receive an encoded bit stream of a current picture to be decoded, entropy decode the encoded bit stream of the current picture, 

recover a selected motion vector from the current picture to a first decoding reference picture based on the entropy decoded bit stream of the current picture, the first decoding reference picture being different from the current picture, the selected motion vector being obtained using a motion vector of a neighboring block adjacent to a current block, the neighboring block being included in the current picture, 



generate a residual block relating to the current block through a residual data decoding process based on the entropy decoded bit stream, and 


wherein the residual data decoding unit performs inverse-quantization for entropy decoded transform coefficients to generate the residual block, 

wherein the selected motion vector is recovered without performing scaling based on either or both of the first temporal distance and the second temporal distance, 

wherein the calculated motion vector is calculated dependently on the selected motion vector, and the current block is recovered by adding the prediction block and the residual block.

4. (Original) The image decoding apparatus according to claim 3, wherein scaling the selected motion vector comprises multiplying the selected motion vector by the second temporal distance.


(a) receiving an encoded bit stream of a current picture to be decoded; 

(b) recovering a selected motion vector from the current picture to a first decoding reference picture by entropy decoding the encoded bit stream of the current picture, the first decoding reference picture being different from the current picture, the selected motion vector being obtained using a motion vector of a neighboring block adjacent to a 

(c) calculating a calculated motion vector from the current picture to a second decoding reference picture by scaling the selected motion vector based on a first temporal distance between the current picture and the first decoding reference picture and a second temporal distance between the current picture and the second decoding reference picture, the calculated motion vector being used for inter prediction of -the current block belonging to the current picture, the second decoding reference picture being different from the first decoding reference picture; 

(d) generating a prediction block relating to the current block in the current picture, based on the calculated motion vector;

 (e) generating a residual block relating to the current block through a residual data 

(f) recovering the current block based on the prediction block and the residual block, wherein the residual block is generated by performing inverse-quantization and inverse- transformation for entropy decoded transform coefficients, 

wherein the selected motion vector is recovered without performing scaling based on either or both of the first temporal distance and the second temporal distance, 

wherein the calculated motion vector is calculated dependently on the selected motion vector, and the current block is recovered by adding the prediction block and the residual block.

2. (Previously Presented) The image decoding method according to claim 1, wherein scaling 

3. (Currently Amended) An image decoding apparatus comprising: 

one or more processors configured to receive an encoded bit stream of a current picture to be decoded, entropy decode the encoded bit stream of the current picture, 

recover a selected motion vector from the current picture to a first decoding reference picture based on the entropy decoded bit stream of the current picture, the first decoding reference picture being different from the current picture, the selected motion vector being obtained using a motion vector of a neighboring block adjacent to a current block, the neighboring block being included in the current picture, 



generate a residual block relating to the current block through a residual data decoding process based on the entropy decoded bit stream, and 



wherein the selected motion vector is recovered without performing scaling based on either or both of the first temporal distance and the second temporal distance, 

wherein the calculated motion vector is calculated dependently on the selected motion vector, and the current block is recovered by adding the prediction block and the residual block.

4. (Original) The image decoding apparatus according to claim 3, wherein scaling the selected motion vector comprises multiplying the selected motion vector by the second temporal distance.



Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/203,059. Although the claims at issue are not identical, they are not patentably distinct from each other because the application and co-pending applications claim the same image decoding method and apparatus for recovering a selected motion vector without a scaling and calculating a calculated motion vector by scaling the selected motion vector with temporal distances to generate a current block and the instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.
Application 16/203,022
Copending application No. 16/203,059
1. (Currently Amended) An image decoding method with a decoding apparatus, the image decoding method comprising: 

(a) receiving an encoded bit stream of a current picture to be decoded; 

(b) recovering a selected motion vector from the current picture to a first decoding reference picture by entropy decoding the encoded bit stream of the current picture, the 

(c) calculating a calculated motion vector from the current picture to a second decoding reference picture by scaling the selected motion vector based on a first temporal distance between the current picture and the first decoding reference picture and a second temporal distance between the current picture and the second decoding reference picture, the calculated motion vector being used for inter prediction of -the current block belonging to the current picture, the second decoding reference picture being different from the first decoding reference picture; 



 (e) generating a residual block relating to the current block through a residual data decoding process based on the entropy decoded bit stream; and 

(f) recovering the current block based on the prediction block and the residual block, wherein the residual block is generated by performing inverse-quantization and inverse- transformation for entropy decoded transform coefficients, 


wherein the selected motion vector is recovered without performing scaling based on either or both of the first temporal distance and the second temporal distance, 




2. (Previously Presented) The image decoding method according to claim 1, wherein scaling the selected motion vector comprises multiplying the selected motion vector by the second temporal distance.

3. (Currently Amended) An image decoding apparatus comprising: 

one or more processors configured to receive an encoded bit stream of a current picture to be decoded, entropy decode the encoded bit stream of the current picture, 

recover a selected motion vector from the current picture to a first decoding reference 

calculate a calculated motion vector from the current picture to a second decoding reference picture by scaling the selected motion vector based on a first temporal distance between the current picture and the first decoding reference picture and a second temporal distance between the current picture and the second decoding reference picture, the calculated motion vector being used for inter prediction of a-the current block belonging to the current picture, the second decoding reference picture being different from the first decoding reference picture, 


generate a residual block relating to the current block through a residual data decoding process based on the entropy decoded bit stream, and 

recover the current block based on the prediction block and the residual block, wherein the residual data decoding unit performs inverse-quantization and inverse- transformation for entropy decoded transform coefficients to generate the residual block, 




wherein the selected motion vector is recovered without performing scaling based on either or both of the first temporal distance and the second temporal distance, 

wherein the calculated motion vector is calculated dependently on the selected motion vector, and the current block is recovered by adding the prediction block and the residual block.




4. (Original) The image decoding apparatus according to claim 3, wherein scaling the selected motion vector comprises multiplying the selected motion vector by the second temporal distance.


(a) receiving an encoded bit stream of a current picture to be decoded;

(b) recovering a selected motion vector from the current picture to a first decoding reference picture by entropy decoding the encoded bit stream of the current picture, the 

(c) calculating a calculated motion vector from the current picture to a second decoding reference picture by scaling the selected motion vector based on a first temporal distance between the current picture and the first decoding reference picture and a second temporal distance between the current picture and the second decoding reference picture, the calculated motion vector being used for inter prediction of -the current block belonging to the current picture, the second decoding reference picture being different from the first decoding reference picture; 



(e) generating a residual block relating to the current block through a residual data decoding process based on the entropy decoded bit stream; and 

(f) recovering the current block based on the prediction block and the residual block, wherein the residual block is generated by performing inverse-quantization and inverse- transformation for entropy decoded transform coefficients, the current block is recovered by adding the prediction block and the residual block, 
wherein the selected motion vector is recovered without performing scaling based on either or both of the first temporal distance and the second temporal distance, 



wherein a deblocking filtering is performed on the recovered current block.

2. (Previously Presented) The image decoding method according to claim 1, wherein scaling the selected motion vector comprises multiplying the selected motion vector by the second temporal distance.

3. (Currently Amended) An image decoding apparatus comprising: 

one or more processors configured to receive an encoded bit stream of a current picture to be decoded, entropy decode the encoded bit stream of the current picture, 

recover a selected motion vector from the current picture to a first decoding reference 

calculate a calculated motion vector from the current picture to a second decoding reference picture by scaling the selected motion vector based on a first temporal distance between the current picture and the first decoding reference picture and a second temporal distance between the current picture and the second decoding reference picture, the calculated motion vector being used for inter prediction of the current block belonging to the current picture, the second decoding reference picture being different from the first decoding reference picture, 


 
generate a residual block relating to the current block through a residual data decoding process based on the entropy decoded bit stream, and 

recover the current block based on the prediction block and the residual block, wherein the residual data decoding unit performs inverse-quantization and inverse- transformation for entropy decoded transform coefficients to generate the residual block, the current block recovering unit performs adding for the prediction block and the residual block to recover the current block, 

wherein the selected motion vector is recovered without performing scaling based on either or both of the first temporal distance and the second temporal distance, and 

wherein the calculated motion vector is calculated dependently on the selected motion vector, and 



wherein a deblocking filtering is performed on the recovered current block.

4. (Original) The image decoding apparatus according to claim 3, wherein scaling the selected motion vector comprises multiplying the selected motion vector by the second temporal distance.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kadono et al (US 2004/0233988) in view of Kondo et al. (EP 1773067 A1).
Note: the specification describes [0004] In order to improve the coding efficiency of a motion vector, a motion vector of a current block is not just coded, but prediction coding of the motion vector is performed by using motion vectors of neighboring blocks so that a relation with the motion vectors of the neighboring blocks is reflected, which is an equivalent to claim limitations recite that “the selected motion vector being obtained using a motion vector of a neighboring block adjacent to a current block, the neighboring block being included in the current picture,” 
Figures 3-5 and equations (5) and (7) of the specification describe the selected motion vector as mVsel.  However, figures 3-5 and equations (5) and (7) do not disclose the mVsel being obtained using a motion vector of a neighboring block adjacent to a current block, the neighboring block being included in the current picture. There is no other place in the specification to disclose a selected motion vector as mVsel using a motion vector of a neighboring block adjacent to a current block, the neighboring block being included in the current picture.

one or more processors (Picture decoding unit ex309 of fig. 17, and the picture decoding unit is disclosed in figure 13) to: 
receive an encoded bit stream of a current picture to be decoded (1000 of fig. 13, receiving the encoded video stream, Stream of fig. 13),
entropy decoding the encoded bit stream of the current picture (1001-1003 of fig. 13, decoding the encoded bitstream of the current picture 1802 of fig. 11), 
recover a selected motion vector (1004 and MVtar of fig. 13, [0110] the motion vector decoding unit 1004 decodes the motion vector stream and outputs the motion vector MVtar to the motion vector derivation unit 1005, where MVtar = MV1 is described in paragraphs [0047, 0058, 0061, 0082], MVtar (MV1); MV1 of figure 11; [0100-0101] equations 3(a), 3(b), and 4(a)) from the current picture (MVtar = MV1 and 1802 of fig. 11) to a first decoding reference picture (1801 of fig. 11) based on the entropy decoded bit stream (1000-1003 of fig. 13 generates the entropy decoded bitstream) of the current picture (1802 of fig. 11), the first decoding reference picture being different from the current picture (1801 and 1802 of fig. 11); 
calculate a calculated motion vector (1005 of fig. 13, [0100], the motion vector derivation unit 1005 is described in figures 4, 8, and 12 to calculate the MVscl, and the MVscl is considered as a calculated motion vector as shown in equations 3(a), 3(b), and 4(a) in paragraph [0100]) from the current picture (1802 of fig. 11) to a second decoding reference picture (1800 of fig. 11) by scaling the selected motion vector  (Equations 3(a) and 4(a), [0100], MVscl = MV1 x TR3 x Tscl, Tscl is an inverse value of TR1, [0101], and MV1 = MVtar [0047, 0058, 0061, 0082], so MVscl = MVtar x TR3/TR1; a motion vector MVtar that is a reference motion vector is scaled to 
the calculated motion vector (MVscl of fig. 11, [0100]) being used for inter prediction of a current block belonging to the current picture (MB1 of fig. 11), the second decoding reference picture being different from the first decoding reference picture (1800 and 1801 of fig. 11),  
generate a prediction block (1006 of fig. 13; [0107]) relating to the current block in the current picture, based on the selected motion vector (MVtar = MV1 of fig. 13, [0107] The memory 1006 stores the image data of the reference pictures and the motion vectors MVscl of the current block MB1 derived by the motion vector derivation unit 1005. The memory 1006 also generates motion compensation data based on the image data of the reference picture and the motion vectors MVscl of the current block MB1); 
generate a residual block (1000-1002 of fig. 13) relating to the current block through a residual data decoding process based on the entropy decoded bit stream ([0106] The inverse quantization unit 1001 inverse quantizes the inputted coded prediction error data. The inverse orthogonal transformation unit 1002 performs inverse orthogonal transformation for the inverse-quantized coded prediction error data to output differential image data as a residual block); and 
recover the current block (1003 of fig. 13) based on the prediction block and the residual block ([0107] The addition unit 1003 adds the inputted differential image data and the motion compensation data for generating and outputting decoded images), 
wherein the residual data decoding unit performs inverse-quantization for entropy decoded transform coefficients to generate the residual block (1000-1002 of fig. 13), 

wherein the calculated motion vector is calculated dependently on the selected motion vector (1005 of fig. 13 is disclosed in figures 4, 8, and 12 to calculate the calculated motion vector, MVscl of figure 4 and [0100] equations 3(a), 3(b), and 4(a)), and 
the current block is recovered by adding (1003 of fig. 13) the prediction block (1006 of fig. 13, generates motion compensation data as the prediction block) and the residual block (the output differential image data from 1002 of fig. 13, [0107]).
It is noted that Kadono suggests a motion vector of a current block in a current picture to be coded is calculated with reference to a motion vector of a block (reference block) which is located at the same coordinate (spatial position) in a previously coded picture in the neighborhood of the current picture as that of the current block in the current picture) ([0005]).
However, Kadono is silent about the selected motion vector being obtained using a motion vector of a neighboring block adjacent to a current block, the neighboring block being included in the current picture as claimed.
Kondo teaches the selected motion vector being obtained using a motion vector of a neighboring block adjacent to a current block, the neighboring block being included in the current picture (figs. 3A-3D, figs. 6 and 7; S116 and S116 of fig. 7, Select MV with same ID as 
Taking the teachings of Kadono and Kondo together as a whole, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the using the motion vector of the neighboring block of Kondo into the selected motion vector of Kadono to reduce a processing time for the prediction of the motion vector and improve efficiency of coding motion vectors when a current block is coded using a plurality of motion vectors.
Regarding claims 2 and  4, Kadono further teaches the image decoding apparatus according to claim 3, wherein scaling the selected motion vector comprises multiplying the selected motion vector by the second temporal distance (the calculation is performed in the figures 4, 8, and 12, see also [0100-0101]). 
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425